People v Reid (2019 NY Slip Op 08874)





People v Reid


2019 NY Slip Op 08874


Decided on December 11, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JOSEPH J. MALTESE
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2012-01648

[*1]The People of the State of New York, respondent, 
vBypher Reid, also known as Carol Reid, appellant. (S.C.I. No. 10304/11)


Paul Skip Laisure, New York, NY (Lisa Napoli of counsel), for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Trail, and Kathryn A.A. O'Neill of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pauline Mullings, J.), rendered June 16, 2011, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that he was denied due process because the Supreme Court failed to advise him of the immigration consequences of his plea of guilty. This contention is unpreserved for appellate review because the defendant failed to raise the issue before the Supreme Court or move to withdraw his plea despite the indication on the record that he was aware of the immigration consequences of pleading guilty (see People v Peque, 22 NY3d 168, 183; People v Stewart, 142 AD3d 629). We decline to reach the issue in the exercise of our interest of justice jurisdiction.
CHAMBERS, J.P., MALTESE, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court